Citation Nr: 0016693	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a claim of service connection for the cause of 
the veteran's death is well grounded.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

4.  Eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to November 
1945.  The appellant is the widow of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
by means of rating decisions rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in July 1998 and April 1999.  


FINDINGS OF FACT

1.  The veteran died on December [redacted], 1997, at the age of 
eighty-three.  

2.  The Certificate of Death lists the immediate cause of 
death as pneumonia, due to (or as a consequence of) sepsis, 
due to (or as a consequence of) coronary artery disease, due 
to (or as a consequence of) "chronic lumbar and impaired 
mobility;" an autopsy was not performed.  

3.  At the time of his death, the veteran's only service 
connected disability was lumbosacral disc disease.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. § 5107 
(West 1991); Ramey v. Brown, 9 Vet. App. 40 (1996); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The appellant contends that the veteran's back disability 
cased the conditions that caused his death and that his back 
disability hastened his death.  The veteran died on December 
[redacted], 1997, at the age of eighty-three.  An Amended Certificate 
of Death, completed by Thomas Beaman, D.O., lists the 
immediate cause of death as pneumonia, due to (or as a 
consequence of) sepsis, due to (or as a consequence of) 
coronary artery disease, due to (or as a consequence of) 
"chronic lumbar and impaired mobility;" an autopsy was not 
performed.  At the time of his death, the veteran's only 
service connected disability was lumbosacral disc disease, 
rated as 60 percent disabling.  

As set forth above, evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where such 
assertions are inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion.  See King.  Additionally, where the determinative 
issue involves either medical etiology or a medical 
diagnosis, competent medical evidence is required to fulfill 
the well-grounded requirement of 38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999).  See Caluza.  Accordingly, for the 
purpose of determining whether the appellant's claim is well 
grounded, the opinion expressed on the Certificate of Death, 
that the veteran's back disability contributed to his death 
is accepted as true.  Therefore, as there is evidence that 
the cause of the veteran's death (pneumonia) is related to a 
service connected disability (lumbosacral disc disease), the 
Board finds, with respect to the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death, that she has satisfied the requirement of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  It 
is now incumbent upon VA to reconsider this claim on the 
merits; therefore, this claim is accordingly remanded for 
further development. (see REMAND, below).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  To this extent 
only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The most recent evidence of record showing treatment for a 
back disability is contained in an August 1977 VA medical 
record.  

The veteran's death certificate indicates that he died at 
Mariner Health of Belleair, a nursing home, on December [redacted], 
1997.  However, the terminal treatment records are not 
associated with the claims folder.  

In addition, the evidence shows that the original Certificate 
of Death issued on December 31, 1997 did not indicate that a 
low back disability was casually related to his death; 
however, an amended Certificate of Death completed by Dr. 
Beaman on January 16, 1998 lists "chronic lumbar with 
impaired mobility" as an underlying cause of death.  The 
amended death certificate indicates that the changes were 
"made after review of the patient's record."  The Board 
notes the medical records relied on by Dr. Beaman have not 
been associated with the claims folder. 

The Board is of the opinion that the medical records from 
Mariner Health of Belleair and the records relied on by Dr. 
Beaman are probative to the issues at hand.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all health care providers 
who have treated the veteran for his back 
disability since August 1977.  In 
particular, the RO should request 
treatment records from Mariner Health of 
Belleair and the records reviewed by and 
referred to by Dr. Beaman prior to 
amending the veteran's death certificate.  
After securing the necessary release, the 
RO should obtain these records.

2.  Following completion of the above, 
the claims folder should be forwarded to 
a VA physician to provide an opinion as 
to the relationship, if any, between the 
cause of the veteran's death and his 
service connected back disability.  The 
examiner should be asked to:

a)  review the claims folder prior 
to compiling his or her report and 
should indicate on the report that 
such review has been completed.  

b)  proffer an opinion as to whether 
the veteran's cause of death "more 
likely than not," "at least as 
likely as not," or "not as least 
as likely as not" related to, or 
resulted from, his lumbosacral disc 
disease and treatment therefore. 

3.  Upon completion of the foregoing, the 
RO should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

4.  The RO should then review the issue 
on appeal, if appropriate.  If the 
decision remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  The appellant is hereby informed 
that failure to cooperate with the requested development may 
have an adverse effect upon her claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals




 



